Name: 2000/575/EC: Commission Decision of 20 September 2000 terminating the anti-subsidy proceeding concerning imports of certain woven glass-fibre fabrics originating in Taiwan (notified under document number C(2000) 2699) (Text with EEA relevance)
 Type: Decision
 Subject Matter: competition;  trade;  Asia and Oceania;  leather and textile industries;  international trade
 Date Published: 2000-09-23

 Avis juridique important|32000D05752000/575/EC: Commission Decision of 20 September 2000 terminating the anti-subsidy proceeding concerning imports of certain woven glass-fibre fabrics originating in Taiwan (notified under document number C(2000) 2699) (Text with EEA relevance) Official Journal L 240 , 23/09/2000 P. 0027 - 0027Commission Decisionof 20 September 2000terminating the anti-subsidy proceeding concerning imports of certain woven glass-fibre fabrics originating in Taiwan(notified under document number C(2000) 2699)(Text with EEA relevance)(2000/575/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2026/97 of 6 October 1997 on protection against subsidised imports from countries not members of the European Community(1), and in particular Article 14 thereof,After consulting the Advisory Committee,Whereas:A. PROCEDURE(1) On 3 August 1999, the Commission received a complaint concerning the alleged injurious subsidisation in respect of imports of certain woven glass-fibre fabrics originating in Taiwan.(2) The complaint was lodged by the European Apparel and Textile Organisation (Euratex) on behalf of Community producers representing a major proportion of the total Community production of woven glass-fibre fabrics pursuant to Articles 9(1) and 10(8) of Regulation (EC) No 2026/97 (the "basic Regulation").(3) The complaint contained prima-facie evidence of the existence of subsidisation and of material injury resulting therefrom, which was considered sufficient to justify the initiation of an anti-subsidy proceeding.(4) The Commission, after consultation, by a notice published in the Official Journal of the European Communities(2), accordingly initiated an anti-subsidy proceeding concerning imports into the Community of certain woven glass-fibre fabrics, currently classifiable within CN codes ex 7019 52 00 and ex 7019 59 00 and originating in Taiwan.(5) The Commission officially advised the exporting producers known to be concerned, the representatives of the exporting country, the representative importers and/or industrial users, the representative suppliers and the complainant Community producers. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set out in the notice of initiation.B. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING(6) By letter of 14 July 2000 to the Commission, Euratex formally withdrew its complaint concerning imports of certain woven glass-fibre fabrics originating in Taiwan.(7) In accordance with Article 14(1) of the basic Regulation, the proceeding may be terminated where the complaint is withdrawn, unless such termination would not be in the Community interest.(8) The Commission considered that the present proceeding should be terminated since the investigation had not brought to light any considerations showing that such termination would not be in the Community interest. Interested parties were informed accordingly and were given the opportunity to comment. No comments were received indicating that such termination would not be in the Community interest.(9) The Commission therefore concludes that the anti-subsidy proceeding concerning imports into the Communtiy of certain woven glass fibre fabrics originating in Taiwan should be terminated without the imposition of protective measures,HAS DECIDED AS FOLLOWS:Sole ArticleThe anti-subsidy proceeding concerning imports of certain woven glass-fibre fabrics, currently classifiable within CN codes ex 7019 52 00 and ex 7019 59 00 and originating in Taiwan is hereby terminated.Done at Brussels, 20 September 2000.For the CommissionPascal LamyMember of the Commission(1) OJ L 288, 21.10.1997, p. 1.(2) OJ C 262, 16.9.1999, p. 6.